Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2239
                     Lower Tribunal No. F13-26513A
                          ________________


                             Ayinde Brooks,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Ayinde Brooks, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.